Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), the undersigned officers of Zurvita Holdings, Inc., a Delaware corporation (the “Company”), do hereby certify, to such officer’s knowledge, that: The Quarterly Report on Form 10-Q for the period endingOctober 31, 2009 (the “Form 10-Q”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: December 15, 2009 /s/ Jay Shafer Jay Shafer Co-Chief Executive Officer Dated: December 15, 2009 /s/ Jason Post Jason Post Chief Financial Officer
